DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2017/0237584 A1 to Yan et al. (hereinafter “Yan”) discloses cell-specific reference signal generation. One apparatus includes a processor that determines a NB-IoT CRS frequency offset. The processor may determine a first CRS sequence based on the NB-IoT CRS frequency offset. The processor may also determine a first time-frequency resource set. The apparatus may also include a transmitter that transmits the first CRS sequence on the first time-frequency resource set.
US 2017/0251443 A1 to Shin et al. (hereinafter “Shin”) discloses receiving system information performed by a terminal in a wireless communication system that supports Narrow Band (NB)-Internet of Things (IoT) includes receiving a Narrowband Synchronization Signal from a base station through narrowband (NB); acquiring time synchronization and frequency synchronization with the base station based on the Narrowband Synchronization Signal; and receiving the system information related to the NB-IoT from the base station through a Narrowband Physical Broadcast Channel (N-PBCH).
Yan and Shin do not explicitly disclose a method, comprising: receiving a first universal synchronization signal (USS) for a first communication service; receiving a second USS for a second communication service different from the first communication service, wherein each of the first USS and the second USS is configured using a same un-punctured base sequence extending over at least one of a different number of resource blocks or a different number of symbols; determining a cell identity number for the first communication service based on the first USS; determining a frame timing for the first communication service based on the first USS; and connecting a user equipment to a network via the first communication service using the cell identity number for the first communication service and the frame timing for the first communication service, wherein the first USS is coded using repetitions of a first scrambling sequence and an the un-punctured base sequence, and wherein the second USS is coded using repetitions of the un-punctured base sequence and a second scrambling sequence.
Accordingly claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476